DETAILED ACTION
	This action is final. Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the drawings have overcome the objections. The objections have been withdrawn.
The amendments to the specification have overcome the objections. The objections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15-16 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitations that overcame the previous art of record are now met by the new art Pinter (US 2016/0229058 A1), as described below.

Drawings
	The amendments to the drawings dated 10/14/2021 are accepted.

Specification


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0192183 A1), in view of Friedman (US 2009/0198380 A1) and Pinter (US 2016/0229058 A1).

Regarding claim 1, Choi teaches a robotic lawnmower system (In paragraph [0002], Choi discloses a lawnmower robot and method of controlling) comprising a charging station (In paragraph [0021], Choi discloses a charging device that the lawnmower robot 10 returns to in order to charge the power supply 130) and a robotic lawnmower (In fig. 1 and paragraph [0018], Choi discloses a 
Choi does not explicitly disclose the robotic lawnmower system being configured to:
detect and identify an object as a living object utilizing the living object sensor; and
adapt the operating schedule accordingly, by
determining a location for the living object,
defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area,
wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly.
However, Friedman teaches an autonomous service robot system being configured to:
detect and identify an object as a living object utilizing the living object sensor (In figs. 6 and 7, and paragraphs [0040]-[0041], Friedman teaches an autonomous service robot with sensor 610 or sensors 710 to determine the presence of a person); and
adapt the operating schedule accordingly (In fig. 5 and paragraphs [0033]-[0039], Friedman teaches a method of the service robot sensing a person and servicing another area), by

defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area (In fig. 5 and paragraph [0034], Friedman teaches, in step 508, the robot moving to another area to service upon detecting a person in the area in step 504, where the examiner understands the area in which the person was detected to be defined as a non-working area).
Friedman is considered to be analogous to the claimed invention as a robotic lawnmower is considered to be one type of autonomous service robot as defined by Friedman in paragraphs [0003] and [0039]. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Friedman to the robotic lawnmower of Choi, as doing so would provide the advantage of preventing disrupting or dangerous interaction of the robotic lawnmower with persons in the work area during operation, as Friedman suggests in paragraphs [0003] and [0006].
The combination of Choi and Friedman does not explicitly disclose wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly.
	However, Pinter teaches wherein the robot is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly (In paragraphs [0048]-[0050], Pinter teaches that the robot 100 detects humans and establishes a lockout zone 404 (non-working area) around them; in paragraph [0057]-[0058], Pinter teaches that the status determination component 306 of the robot 100 determines a current status of a nearby person 403 (tracks the person’s current status); see also fig. 7 and paragraph [0062], where Pinter teaches an 
Pinter is considered to be analogous to the claimed invention in that they both pertain to service robots which avoid detected living objects based on assigned corresponding non-working areas. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement adapting the non-working area according to the movement of the living object, as taught by Pinter, with the robotic lawnmower system of Choi and Friedman, where “by observing the lockout zone 404 and the comfort zone 406, the robot 100 may avoid making people feel uncomfortable by violating their personal space” as Pinter suggests in paragraph [0049]. Additionally, in the embodiment of a lawnmower, safety is increased where proximity to an active lawnmower may be dangerous.

Regarding claim 2, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1. 
Friedman teaches being configured to adapt the operating schedule by interrupting operation of the robotic lawnmower if the living object is detected and identified during an active period of the robotic lawnmower (Friedman, Fig. 5, a method of interrupting the operation of the service robot upon sensing a person, see paragraphs [0033]-[0039]). 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of 

Regarding claim 3, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1. 
Friedman teaches being configured to adapt the operating schedule by resuming operation of the robotic lawnmower if the living object is detected and identified during an inactive period of the robotic lawnmower (Friedman, Fig. 1, a method of the service robot resuming operation upon sensing that the person has left the area).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of Choi and Pinter and resume operation of the robotic lawnmower upon detecting the person has left, as it allows the robotic lawnmower to reactivate without requiring human input after stopping operation.

Regarding claim 4, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1.
Friedman teaches being configured to continuously or at intervals scan for a living object (Friedman, paragraph [0034], “In step 504 a determination is made of whether a person has entered the area. This is preferably an on-going sensing activity, rather than a discrete standalone step”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of Choi and Pinter and continuously or at intervals scan for living objects, as doing so allows the robotic lawnmower to detect the living object as soon as possible, and respond accordingly.


Friedman teaches being configured to determine that the living object has moved and adapt the non-working area accordingly (Friedman, Figs. 1 and 5, a method of the service robot resuming operation upon sensing that the person has left the area).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of Choi and Pinter to track the movement of the living object in order to react and adapt to the movements of the detected person as quickly and accurately as possible.

Regarding claim 6, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1.
Friedman teaches being configured to adapt the operating schedule by operating the robotic lawnmower in a silent mode (Friedman, paragraph [0025], the robot can transition to a quiet mode where it makes little to no noise and uses minimum power).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of Choi and Pinter and have the robotic lawnmower operate in a silent mode after detecting a person, because this gives the advantage of continuing to operate the robotic lawnmower without disrupting or disturbing the detected person, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 7, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1.

Note, the phrase “safe area” as recited in claim 7 has the meaning defined by applicant in the specification on page 13, line 28, specifically “as an area where the robotic lawnmower is allowed to operate, or at least move, even if living objects are detected therein.”
It is understood that stopping service of a service robot is equivalent to turning off a grass cutter of a lawnmower, and where the area of operation of the service robot is understood to be a safe area. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of Choi and Pinter, as the grass cutter is the most dangerous utility of the robotic lawnmower, and allowing the robotic lawnmower to continue its other forms of operation provides the advantage of allowing the robotic lawnmower to move out of the way of the detected person, or to a least disturbing location as Friedman suggests (Friedman, paragraph [0030]).

Regarding claim 8, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1. 
Friedman teaches being configured to adapt the operating schedule by changing a time period during which the robotic lawnmower is to operate (Friedman, Fig. 1, a method of the service robot stopping operation upon sensing a person, pause [0008] and keep track of work stoppage [0012], returns to original area to finish [0034]).
It is understood that stopping operation during the time period in which a person is detected is one example of adapting its operating schedule by changing the time period in which it is to operate. It 

Regarding claim 9, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1.
Friedman teaches being configured to adapt the operating schedule by changing the work area, by defining a segment of the work area or an area given by map coordinates (Friedman, paragraph [0033], “when a person enters an area or room the service robot leaves the area to clean another area and returns later to the left area to finish servicing that area”).
It is understood that the “another area” taught by Friedman would be a segment of the robotic lawnmower’s total work area, and requires map coordinates to be understood by an autonomous robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of Choi and Pinter and allow the robotic lawnmower to alter the work area in which it operates, as to have the robotic lawnmower only operate in an area where there is not a person present for the purpose of safety and to minimize disruption, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 10, the combination of Choi, Friedman, and Pinter teaches the robotic lawnmower system according to claim 1.
Friedman teaches being configured to adapt the operating schedule by changing a time period during which the robotic lawnmower is to operate in a portion of the work area, defined by a segment 
It is understood that the “another area” taught by Friedman would be a segment of the robotic lawnmower’s total work area, and requires map coordinates to be understood by an autonomous robot; it is also understood that returning “later” as taught by Friedman would thereby change the time period in which the robotic lawnmower is to operate in the area where a person was detected. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower of Choi and Pinter and allow the robotic lawnmower to alter the time period and work area in which it operates, as to have the robotic lawnmower only operate when and/or where there is not a person present for the purpose of safety and to minimize disruption, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 15, Choi teaches a method for use in robotic lawnmower system (In paragraph [0002], Choi discloses a lawnmower robot and method of controlling) comprising a charging station (In paragraph [0021], Choi discloses a charging device that the lawnmower robot 10 returns to in order to charge the power supply 130) and a robotic lawnmower (In fig. 1 and paragraph [0018], Choi discloses a lawnmower robot 10) configured to operate within a work area (In fig. 4 and paragraph [0047], Choi discloses lawn presence area G and boundary area B, which the examiner understands to constitute a work area in which the lawnmower robot 10 is to operate) according to an operating schedule (In fig. 5 and paragraph [0064], Choi discloses a control routine (operating schedule) for managing the location of the lawnmower robot 10 in the boundary area B), the robotic lawnmower comprising a living object sensor (In paragraph [0023], Choi discloses that the sensor 150 of lawnmower robot 10 may sense 
Choi does not explicitly disclose the method comprising:
detecting and identifying an object as a living object utilizing the living object sensor; and 
adapting the operating schedule accordingly, by
determining a location for the living object,
defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area,
wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly.
However, Friedman teaches a method for use in an autonomous service system comprising: 
detecting and identifying an object as a living object utilizing the living object sensor (In figs. 6 and 7, and paragraphs [0040]-[0041], Friedman teaches an autonomous service robot with sensor 610 or sensors 710 to determine the presence of a person); and
adapting the operating schedule accordingly (In fig. 5 and paragraphs [0033]-[0039], Friedman teaches a method of the service robot sensing a person and servicing another area), by
determining a location for the living object (In fig. 5 and paragraph [0034], Friedman teaches, in step 504, determining whether a person has entered the area (determining if the location of the person is within the area)), 
defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area (In fig. 5 and paragraph [0034], Friedman teaches, in step 508, the robot moving to another area to service upon detecting a person in the area in step 504, where the examiner understands the area in which the person was detected to be defined as a non-working area).

The combination of Choi and Friedman does not explicitly disclose wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly.
However, Pinter teaches wherein the robot is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly (In paragraphs [0048]-[0050], Pinter teaches that the robot 100 detects humans and establishes a lockout zone 404 (non-working area) around them; in paragraph [0057]-[0058], Pinter teaches that the status determination component 306 of the robot 100 determines a current status of a nearby person 403 (tracks the person’s current status); see also fig. 7 and paragraph [0062], where Pinter teaches an example in which “the status determination component 306 and/or the social path component 302 may determine whether a human will reach the intersection within a threshold time of the robot 100” and based on the determination “the social path component 302 may modify a path of the robot 100 to avoid a lockout zone 404 for the human” where the examiner understands the robot must adapt the lockout zone 404 according to the movement of the person approaching the intersection).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement adapting the non-working area according to the movement of the living object, as taught by Pinter, with the robotic lawnmower system of Choi and Friedman, where “by observing the lockout zone 404 and the comfort zone 406, the robot 100 may avoid making people feel uncomfortable by violating their personal space” as Pinter suggests in paragraph [0049]. Additionally, in 

Regarding claim 16, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1.
Pinter teaches wherein the robotic lawnmower is further configured to determine the speed of the living object and adapt the size of the non-working area accordingly (In paragraph [0069], Pinter teaches that the robot 100 may detect the velocity of an approaching person and, if it is above a pre-determined threshold, determine that there is an emergency or dangerous situation and move to the side of the hallway and wait until the passing person has passed; the examiner understands that, in this example, the size of the non-working area of the robot is increased according to the determination of an emergency based on the speed of the detected person).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement adapting the size of the non-working area according to the speed of the detected living object as taught by Pinter, where doing so can afford greater avoidance capability to the lawnmower if detecting a fast-moving living object, such as moving out of the way and waiting for a person to pass who is moving above a predetermined speed threshold, as suggested by Pinter in paragraph [0069]. This is advantageous in that it enhances the lawnmower’s ability to avoid a collision with a living object, increasing the safety of the system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Friedman, and Pinter, in view of Letsky (US 2012/0265391 A1).
The combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1, but does not explicitly disclose the robotic lawnmower being further configured to 
However, Letsky teaches an autonomous robot configured to identify previously known or defined objects utilizing the controller and the living object sensor and adapt operation of the lawnmower accordingly (Paragraph [0070], the autonomous robot’s camera can be used to detect and categorize obstacles, ‘for example without limitation, the camera may detect an obstacle as a shovel by comparing a picture of the obstacle with a database of obstacles that are stored in the memory device 233 of the autonomous robot 200’).
Letsky is considered to be analogous to the claimed invention where Letsky recites one possible household function of the autonomous robot to be lawn mowing (Letsky, paragraph [0003]). It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Letsky to the robotic lawnmower of Choi, Friedman, and Pinter, as the method provides the advantage of allowing the robotic lawnmower to determine whether an obstacle is movable or non-movable and use the information to more accurately understand the work area, as Letsky recommends (Letsky, paragraph [0070]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Friedman, and Pinter, in view of Stubbs (US 2016/0062345 A1).

Regarding claim 12, the combination of Choi, Friedman, and Pinter discloses the robotic lawnmower system according to claim 1, but does not explicitly disclose the system comprising a first robotic lawnmower and a second robotic lawnmower.
However, Stubbs teaches a mobile drive unit system comprising a robot (Paragraph [0033], mobile drive unit 106(1)) and a second robot (Paragraph [0033], mobile drive unit 106(2)).


Regarding claim 13, the combination of Choi, Friedman, Pinter, and Stubbs discloses the robotic lawnmower system according to claim 12. 
Stubbs teaches being configured to communicate to the second robotic lawnmower that the living object has been detected and where (Stubbs, paragraph [0033], a mobile drive unit (e.g., MDU 106(1)) that is closest to the human 118 may detect the presence of the human 118, and send instructions to the other MDUs 106 (e.g., MDU 106(2)) to perform various actions, such as reducing speed or navigating to a new location”).
It is understood that the information that the living object has been detected, and where, would be communicated in the instructions to perform various actions, such as reducing speed or navigating to a new location. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Stubbs to the robotic lawnmower of Choi, Friedman, and Pinter, as allowing the robotic lawnmowers to communicate allows the person to only be detected once, instead of requiring each robotic lawnmower to detect the person separately.

Regarding claim 14, the combination of Choi, Friedman, Pinter, and Stubbs teaches the robotic lawnmower system according to claim 12.

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Stubbs to the robotic lawnmower of Choi, Friedman, and Pinter, as allowing the robotic lawnmowers to communicate allows the person to only be detected once and for each robotic lawnmower to react accordingly, instead of requiring each robotic lawnmower to detect the person and react separately.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665